COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         Ex parte Richard Vincent Letizia

Appellate case number:       01-16-00808-CR

Trial court case number:     2112524

Trial court:                 County Criminal Court at Law No. 10 of Harris County
        Appellant, Richard Vincent Letizia, has filed a notice of appeal of the trial court’s
order denying his application for a writ of habeas corpus that challenged the legality of
his arrest pursuant to a governor’s warrant. We previously granted appellant’s retained
counsel’s motion to withdraw, abated the appeal, and remanded the case to the trial court
for further proceedings.
        The court reporter has filed a reporter’s record of the trial court’s May 24, 2017
abatement hearing, which reflects that appellant was notified of the hearing and his
“whereabouts [were] unknown” at that time. At the end of the hearing, the trial court
found that “based on facts submitted to the Court today that the State has done due
diligence in attempt[ing] to locat[e] [appellant] and have here before the Court today.”
The trial court further found that “[h]e has voluntarily absented himself from these
proceedings” and “recommend[ed] that the Court of Appeals dismiss [the appeal].” The
trial court’s findings indicate that appellant has abandoned the appeal.1
       We REINSTATE the appeal on the Court’s active docket and may set the case for
submission and consider it on the briefs previously filed in this proceeding. See TEX. R.
APP. P. 31.1, 39.8



1
       However, we may not dismiss a criminal appeal unless the appellant voluntarily moves to
       dismiss the appeal or the State moves to dismiss the appeal, “showing that the appellant
       has escaped from custody pending the appeal” and has not voluntarily returned to
       custody. TEX. R. APP. P. 42.2(a), 42.3.
      It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually    Acting for the Court

Date: October 24, 2017